 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY PANIGHETTI,                                 No. 2:18-cv-2015 AC P
12                       Petitioner,
13            v.                                         ORDER
14    J. GASTELO,
15                       Respondent.
16

17          Petitioner has filed a motion to amend the petition (ECF No. 4) and a motion to

18   consolidate the instant petition with the petition in Panighetti v. Gustello (Panighetti I), No. 2:17-

19   cv-1001 MCE DMC (ECF No. 5). Although it appears that the two petitions challenge the same

20   conviction, the petition in Panighetti I has been dismissed for failing to exhaust state court

21   remedies (Panighetti I, ECF No. 27) and the motion to consolidate will therefore be denied.

22   However, petitioner will be permitted to amend the petition in this case because it appears that he

23   has completed further habeas proceedings in the state supreme court (ECF No. 1 at 30) and so

24   may have exhausted the claims he initially attempted to bring in Panighetti I.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Petitioner’s motion to consolidate (ECF No. 5) is denied.

27          2. Petitioner’s motion to amend the petition (ECF No. 4) is granted.

28          3. Within thirty days of the service of this order, petitioner may file an amended petition
 1   that contains all of the claims he wishes to pursue. Any claims not contained in the amended
 2   petition will not be considered.
 3           4. If petitioner fails to submit an amended petition, the court will proceed to order service
 4   of the original petition.
 5           5. The Clerk of the Court is directed to send petitioner the court’s form for application
 6   for writ of habeas corpus.
 7   DATED: October 3, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
